Per Curiam.
This is an action upon a bond of a guaranty company, for damages growing out of the violation of a building contract. The case was before this court before, and an opinion rendered thereon is reported in 32 Wash. 120, 72 Pac. 1032, 98 Am. St. 838, where a statement of facts involved can be found. Upon the termination of the evidence in the cause, the case was taken from the jury and judgment rendered for the plaintiff. This appeal is from such judgment.
We have carefully examined the briefs filed in this ease, and also the record, and from the record are not inclined to interfere with the discretion of the court in relation to the. amendments to the answer sought to be made by the appellant. From the announcement by this court upon the former trial of this cause, that whatever was binding upon the parties to the contract was binding upon the surety, who becomes a party to the contract, identified with the contractor, and the further announcement that, in the absence of a showing of some damage, deviations should not be allowed to avoid the contract, or the policy of insurance which became a part of it — which has been the uniform holding of this court in many cases — we think the court’s construction of the pleadings was correct, and the judgment will therefore be affirmed.